FORM OF

 

 

 

SECURITIES SUBSCRIPTION AGREEMENT

 

 

 

 

to purchase shares of common stock of

 

 

 

 

SAFETY QUICK LIGHTING & FANS CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

April 2016

 





 

SECURITIES SUBSCRIPTION AGREEMENT

 

As of April 4, 2016

Safety Quick Lighting & Fans Corp.

4400 North Point Parkway, Suite 154

Alpharetta, GA 30022

 

Investors:

 

1.1. Subscription; Payment.

 

(a) The undersigned subscriber (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase from Safety Quick Lighting & Fans Corp., a Florida
corporation (the “Company”), shares of the Company’s common stock, no par value
per share (“Common Stock”), at USD $2.50 per share in the number and principal
amount set forth on the signature page hereto, along with one-year warrants to
purchase shares of Common Stock at an exercise price of USD $3.00 per share, in
an amount up to the principal amount set forth on the signature page hereto
(collectively, the “Securities”), pursuant to the terms set forth in the
Confidential Term Sheet attached as Exhibit A hereto and this Securities
Subscription Agreement (this “Transaction”). This Securities Subscription
Agreement, which incorporates by reference all exhibits and schedules attached
to the Investor Package issued in connection with the Investor Package dated
March 2016, shall be hereinafter referred to as the “Subscription Agreement”;
together with such exhibits and schedules attached hereto, the “Sale Documents”.
Any capitalized term not defined herein shall have the meaning of such term as
has been set forth in the Sale Documents. The minimum investment per Subscriber
shall be $25,000, which may be waived by the Company in its sole discretion. All
amounts in this Subscription Agreement are expressed in US Dollars.

 

This subscription for the Securities is based upon the information provided in
the Sale Documents and upon the Subscriber’s own investigation as to the merits
and risks of this investment. The Subscriber shall deliver herewith duly
executed copies of the signature pages to this Subscription Agreement and the
Accredited Investor Questionnaire & Form W-9 (the “Investor Questionnaire”)
provided by the Company to the Subscriber.

 

It is currently anticipated that the closing of the Transaction will take place
on or around March 31, 2016 (the “Closing” and the date upon which a Closing
occurs, the “Closing Date”), unless otherwise extended or modified by the
Company in its sole discretion.

 

(b) Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company the number of
shares of Common Stock set forth on the signature page hereto (the “Shares”), at
a purchase price of Two and One-Half US Dollars (USD $2.50) per share of Common
Stock (the “Purchase Price”). When this Subscription Agreement is accepted and
executed by the Company, the Company agrees to issue the Shares to the
Subscriber. The Purchase Price is payable by wire transfer to [REDACTED] for
Safety Quick Lighting & Fans Corp. for pursuant to the following wire
instructions.

 

WIRING INSTRUCTIONS

 

[REDACTED]

 

Provided that (i) the Subscriber has satisfied all conditions set forth herein
and (ii) the Company has accepted and executed this Subscription Agreement, the
Shares purchased by the Subscriber will be delivered to the Subscriber by the
Company promptly following the Closing Date. In the event that a Closing does
not occur, Subscriber’s funds will be returned by the Company to the Subscriber.

 

2. Subscriber Representations, Warranties and Agreements. The Subscriber hereby
acknowledges, represents and warrants as follows (with the understanding that
the Company will rely on such representations and warranties in determining,
among other matters, the suitability of this investment for the Subscriber in
order to comply with federal and state securities laws):

 



 



(a) In connection with this subscription, the Subscriber has read this
Subscription Agreement. The Subscriber acknowledges that this Subscription
Agreement is not intended to set forth all of the information which might be
deemed pertinent by an investor who is considering an investment in the
Securities. It is the responsibility of the Subscriber (i) to determine what
additional information he desires to obtain in evaluating this investment, and
(ii) to obtain such information from the Company.

 

(b) This Transaction is limited to persons who are “accredited investors,” as
that term is defined in RULE 501 OF Regulation D under the 1933, as amended (the
“Act”), and who have the financial means and the business, financial and
investment experience and acumen to conduct an investigation as to, and to
evaluate, the merits and risks of this investment. The Subscriber hereby
represents that he has read, is familiar with and understands Rule 501 of
Regulation D under the Act. The Subscriber is an “accredited investor” as
defined in Rule 501(a) of Regulation D UNDER THE ACT.

 

(c) The Subscriber has had full access to all the information which the
Subscriber (or the Subscriber’s advisor(s)) considers necessary or appropriate
to make an informed decision with respect to the Subscriber’s investment in the
Securities. The Subscriber acknowledges that the Company has made available to
the Subscriber and the Subscriber’s advisors the opportunity to examine and copy
any contract, matter or information which the Subscriber considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligation, corporate
books and records, budgets, business plans of and other matters relevant to the
Company. To the extent the Subscriber has not sought information regarding any
particular matter, the Subscriber represents that he or she had and has no
interest in doing so and that such matters are not material to the Subscriber in
connection with this investment. The Subscriber has accepted the responsibility
for conducting the Subscriber’s own investigation and obtaining for itself such
information as to the foregoing and all other subjects as the Subscriber deems
relevant or appropriate in connection with this investment. The Subscriber is
not relying on any representation or warranty other than that contained herein.
The Subscriber acknowledges that no representation regarding projected revenues
or a projected rate of return has been made to it by any party.

 

(d) The Subscriber understands that this Transaction has not been registered
under the Act, in reliance on an exemption for private offerings provided
pursuant to Section 4(2) of the Act and that, as a result, the Securities will
be “restricted securities” as that term is defined in Rule 144 under the Act
and, accordingly, under Rule 144 as currently in effect, that the Securities
must be held for at least one (1) year after the investment has been made (or
indefinitely if the Subscriber is deemed an “affiliate” within the meaning of
such rule) unless the Securities are subsequently registered under the Act and
qualified under any other applicable securities law or exemptions from such
registration. The Subscriber further understands that this Transaction has not
been qualified or registered under any foreign or state securities laws in
reliance upon the representations made and information furnished by the
Subscriber herein and any other documents delivered by the Subscriber in
connection with this Subscription Agreement; that this Transaction has not been
reviewed by the U.S. Securities and Exchange Commission or by any foreign or
state securities authorities; that the Subscriber’s rights to transfer the
Securities will be restricted, which includes restrictions against transfers
unless the transfer is not in violation of the Act and applicable state
securities laws (including investor suitability standards); and that the Company
may in its sole discretion require the Subscriber to provide at Subscriber’s own
expense an opinion of its counsel to the effect that any proposed transfer is
not in violation of the Act or any state securities laws.

 

(e) The Subscriber is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the 1933 Act. The Subscriber has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Common Stock. The Subscriber is not
registered as a broker or dealer under Section 15(a) of the Securities Exchange
Act of 1934, as amended, affiliated with any broker or dealer registered under
Section 15(a) of the Securities Exchange Act of 1934, as amended, or a member of
the Financial Industry Regulatory Authority.

 

 
 



(f) This Subscription Agreement and the Sale Documents have been duly and
validly authorized, executed and delivered on behalf of the Subscriber and is a
valid and binding agreement of the Subscriber enforceable against the Subscriber
in accordance with their terms, subject as to enforceability to general
principles of equity and to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies. The
Subscriber has the requisite corporate power and authority to enter into and
perform its obligations under this Subscription Agreement and the Sale
Documents, and each other agreement entered into by the parties hereto, in
connection with the transactions contemplated by this Subscription Agreement.

 

(g) The execution, delivery and performance of this Subscription Agreement and
the Sale Documents by the Subscriber and the consummation by the Subscriber of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the certificate of incorporation, by-laws or other documents of
organization of the Subscriber, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Subscriber
is bound, or (iii) result in a violation of any law, rule, regulation or decree
applicable to the Subscriber.

 

(h) The Subscriber understands that the Securities are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein in order to determine the
applicability of such exemptions and the suitability of the Subscriber to
acquire the Securities.

 

(i) The Subscriber acknowledges that there will be no market for the Securities
and that the Subscriber may not be able to sell or dispose of them; the
Subscriber has liquid assets sufficient to assure that the purchase price of the
Securities will cause no undue financial difficulties and that, after purchasing
the Securities the Subscriber will be able to provide for any foreseeable
current needs and possible personal contingencies; the Subscriber is able to
bear the risk of illiquidity and the risk of a complete loss of this investment.

 

(j) The information in any documents delivered by the Subscriber in connection
with this subscription, including, but not limited to the Investor
Questionnaire, is true, correct and complete in all respects as of the date
hereof. The Subscriber agrees promptly to notify the Company in writing of any
change in such information after the date hereof.

 

(k) This Transaction and sale of the Securities to the Subscriber were not made
through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.

 

(l) The Subscriber recognizes that an investment in the Securities involves
significant risks, which risks could give rise to the loss of the Subscriber’s
entire investment in such securities.

 

(m) The Subscriber is purchasing the Securities for the Subscriber’s own
account, with the intention of holding the Securities, with no present intention
of dividing or allowing others to participate in this investment or of reselling
or otherwise participating, directly or indirectly, in a distribution of the
Securities, and shall not make any sale, transfer, or pledge thereof without
registration under the Act and any applicable securities laws of any state or
unless an exemption from registration is available under those laws.

 

(n) The Subscriber represents that the Subscriber, if an individual, has
adequate means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the
Securities. The Subscriber has no reason to anticipate any material change in
his or her personal financial condition for the foreseeable future.

 

(o) The Subscriber is financially able to bear the economic risk of this
investment, including the ability to hold the Securities indefinitely or to
afford a complete loss of the Subscriber’s investment in the Securities.

 

 
 



(p) If the Subscriber is a partnership, corporation, trust, or other entity, (i)
the Subscriber has enclosed with this Subscription Agreement appropriate
evidence of the authority of the individual executing this Subscription
Agreement to act on its behalf (e.g., if a trust, a certified copy of the trust
agreement; if a corporation, a certified corporate resolution authorizing the
signature and a certified copy of the certificate of incorporation; or if a
partnership, a certified copy of the partnership agreement), (ii) the Subscriber
represents and warrants that it was not organized or reorganized for the
specific purpose of acquiring the Securities, (iii) the Subscriber has the full
power and authority to execute this Subscription Agreement on behalf of such
entity and to make the representations and warranties made herein on its behalf,
and (iv) this investment in the Company has been affirmatively authorized, if
required, by the governing board of such entity and is not prohibited by the
governing documents of the entity.

 

3. Representations and Warrants of the Company. As a material inducement of the
Subscriber to enter into this Subscription Agreement and subscribe for the
Securities, the Company represents and warrants to the Subscriber, as of the
date hereof, as follows:

 

(a) Organization and Standing. The Company is a duly organized corporation,
validly existing and in good standing under the laws of the State of Florida,
has full power to carry on its business as and where such business is now being
conducted and to own, lease and operate the properties and assets now owned or
operated by it and is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect. “Material Adverse Effect”
means any circumstance, change in, or effect on the Company that, individually
or in the aggregate with any other similar circumstances, changes in, or effects
on, the Company taken as a whole: (i) is, or is reasonably expected to be,
materially adverse to the business, operations, assets, liabilities, employee
relationships, customer or supplier relationships, prospects, results of
operations or the condition (financial or otherwise) of the Company taken as a
whole, or (ii) is reasonably expected to adversely affect the ability of the
Company to operate or conduct the Company’s business in the manner in which it
is currently operated or conducted or proposed to be operated or conducted by
the Company.

 

(b) Authority. The execution, delivery and performance of this Subscription
Agreement and the other Sale Documents by the Company and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
the Board of Directors of the Company.

 

(c) No Conflict. The execution, delivery and performance of this Subscription
Agreement and the other Sale Documents, and the consummation of the transactions
contemplated hereby and thereby do not (i) violate or conflict with the
Company’s Certificate of Incorporation, By-laws or other organizational
documents, (ii) conflict with or result (with the lapse of time or giving of
notice or both) in a material breach or default under any material agreement or
instrument to which the Company is a party or by which the Company is otherwise
bound, or (iii) violate any order, judgment, law, statute, rule or regulation
applicable to the Company, except where such violation, conflict or breach would
not have a Material Adverse Effect. This Subscription Agreement and the Sale
Documents when executed by the Company will be a legal, valid and binding
obligation of the Company enforceable in accordance with its terms (except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws and equitable principles relating to or limiting creditors’ rights
generally).

 

(d) Authorization. Issuance of the Securities to the Subscriber has been duly
authorized by all appropriate corporate actions of the Company.

 

(e) Litigation and Other Proceedings. There are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Company, threatened
against the Company at law or in equity before or by any court or federal,
state, municipal or their governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign which could materially adversely
affect the Company. The Company is not subject to any continuing order, writ,
injunction or decree of any court or agency against it which would have a
material adverse effect on the Company.

 

(f) Use of Proceeds. The proceeds of this Transaction and sale of the
Securities, net of payment of placement expenses, will be used by the Company
for working capital and other general corporate purposes subject to the
restrictions set forth in the Securities and on Schedule 1 hereto.

 

 
 



(g) Consents/Approvals. No consents, filings (other than federal and state
securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the Closing.

 

(h) No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby.

 

(i) Capitalization. A capitalization table illustrating the authorized and the
outstanding capital stock of the Company as of the date of the Investor Package
is attached as Schedule 2 hereto. All of such outstanding shares have been, or
upon issuance will be, validly issued, fully paid and nonassessable. As of the
date of the Investor Package, except as disclosed in Schedule 2.2 hereto or
pursuant to any other issuance of Securities in this Transaction, (i) no shares
of the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding debt securities; (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries; (iv) there
are no outstanding securities of the Company or any of its subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries; and (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities. The Company has furnished to the Subscriber true and correct
copies of the Company’s Certificate of Incorporation attached hereto as Schedule
5, as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”) attached hereto as Schedule 6, and the terms of all securities
convertible or exchangeable into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto. Schedule 2.1 hereto
also lists all outstanding debt of the Company for borrowed money.

 

(j) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its subsidiaries is a party to a collective bargaining agreement.

 

(k) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 3 hereto,
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademarks, trade name rights, patents, patent rights, inventions,
copyrights, licenses, service names, service marks, service mark registrations,
trade secrets or other infringement.

 

(l) Environmental Laws. The Company and its subsidiaries (i) are to the
Company’s knowledge in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where such noncompliance or failure to receive permits, licenses or approvals
referred to in clauses (i), (ii) or (iii) above would be reasonably likely to
result in a Material Adverse Effect.

 

 
 



(m) Disclosure. No representation or warranty by the Company in this
Subscription Agreement, the other Sale Documents, nor in any certificate,
schedule or exhibit delivered or to be delivered pursuant to this Subscription
Agreement or the other Sale Documents contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading. To
the knowledge of the Company and its subsidiaries at the time of the execution
of this Subscription Agreement, there is no information concerning the Company
and its subsidiaries or their respective businesses which has not heretofore
been disclosed to the Subscribers that would have a Material Adverse Effect.

 

(n) Title. The Company and its subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 2.1 hereto or such as do not materially
and adversely affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company or any of its
subsidiaries. Any real property and facilities held under lease by the Company
or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.

 

(o) Foreign Corrupt Practices Act. To the Company’s knowledge, neither the
Company, nor any director, officer, agent, employee or other person acting on
behalf of the Company or any subsidiary has, in the course of acting for, or on
behalf of, the Company, directly or indirectly used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; directly or indirectly made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

 

(p) Tax Status. The Company and each of its subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and all such
returns, reports and declarations are true, correct and accurate in all material
respects. The Company has paid all taxes and other governmental assessments and
charges, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, for which adequate
reserves have been established, in accordance with generally accepted accounting
principles.

 

(q) Compliance with Laws. The business of the Company and its subsidiaries has
been and is presently being conducted so as to comply with all applicable
material federal, state and local governmental laws, rules, regulations and
ordinances.

 

 
 



(r) Employee Benefit Plans; ERISA. Schedule 4 hereto sets forth a true, correct
and complete list of all employee benefit plans, programs, policies and
arrangements, whether written or unwritten (the “Company Plans”), that the
Company, any subsidiary or any other corporation or business which is now or at
the relevant time was a member of a controlled group of companies or trades or
businesses including the Company or any subsidiary, within the meaning of
section 414 of the Internal Revenue Code of 1986, as amended (the “Code”),
maintain or have maintained on behalf of current or former members, partners,
principals, directors, officers, managers, employees, consultants or other
personnel. (i) There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the Company
Plans; (ii) none of the Company Plans is or was subject to Section 412 of the
Code or Section 302 or Title IV of ERISA; and (iii) each of the Company Plans
has been operated and administered in all material respects in accordance with
all applicable laws, including ERISA. There are no actions, suits or claims
pending or threatened (other than routine claims for benefits), whether by
participants, the Internal Revenue Service, the Department of Labor or
otherwise, with respect to any Company Plan and no facts exist under which any
such actions, suits or claims are likely to be brought or under which the
Company or any subsidiary could incur any liability with respect to a Company
Plan other than in the ordinary course. None of the Company Plans is or was a
multiemployer plan within the meaning of Section 3(37) of ERISA. Neither the
Company nor any subsidiary has announced, proposed or agreed to any change in
benefits under any Company Plan or the establishment of any new Company Plan.
There have been no changes in the operation or interpretation of any Company
Plan since the most recent annual report, which would have any material effect
on the cost of operating, maintaining or providing benefits under such Company
Plan. Neither the Company nor any subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
Except as provided for in this Subscription Agreement and in the other Sale
Documents, the consummation of the transactions contemplated by this
Subscription Agreement, either alone or in combination with another event, will
not (A) result in any individual becoming entitled to any increase in the amount
of compensation or benefits or any additional payment from the Company or any
subsidiary (including, without limitation, severance, golden parachute or bonus
payments or otherwise), or (B) accelerate the vesting or timing of payment of
any benefits or compensation payable in respect of any individual.



(s) Restrictions on Business Activities. There is no judgment, order, decree,
writ or injunction binding upon the Company or any subsidiary or, to the
knowledge of the Company or any subsidiary, threatened that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.

 

4. Legends. The Subscriber understands and agrees that the Company will cause
any necessary legends in addition to representations to be placed upon the
Securities, together with any other legend that may be required by federal or
state securities laws or deemed necessary or desirable by the Company, in the
form substantially as follows:

 

THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.

 

5. General Provisions.

 

(a) Confidentiality. The Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this Transaction or as a result of
discussions with or inquiry made to the Company, unless such information is
known, or until such information becomes known, to the public through no action
by the Subscriber; provided, however, that a Subscriber may disclose such
information to its attorneys, accountants, consultants, and other professionals
to the extent necessary in connection with his or her investment in the Company
so long as any such professional to whom such information is disclosed is made
aware of the Subscriber’s obligations hereunder and such professional agrees to
be likewise bound as though such professional were a party hereto.

 

 
 



(b) Successors. The covenants, representations and warranties contained in this
Subscription Agreement shall be binding on the Subscriber’s and the Company’s
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the Company. The rights and obligations of this
Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.

 

(c) Counterparts. This Subscription Agreement may be executed in counterparts,
each of which shall be deemed an original agreement, but all of which together
shall constitute one and the same instrument.

 

(d) Execution by Facsimile or Email. Execution and delivery of this Subscription
Agreement by facsimile transmission or email (including the delivery of
documents in Adobe PDF format or other machine-readable electronic format) shall
constitute execution and delivery of this Subscription Agreement for all
purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.

 

(e) Governing Law and Jurisdiction. This Subscription Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
applicable to contracts to be wholly performed within such state and without
regard to conflicts of law provisions that would result in the application of
any laws other than the laws of the State of Florida. Any legal action or
proceeding arising out of or relating to this Subscription Agreement and/or the
other Sale Documents may be instituted in the courts of the State of Georgia
sitting in Fulton County or in the United States District Court for the Northern
District of Georgia, and the parties hereto irrevocably submit to the
jurisdiction of each such court in any action or proceeding. Subscriber hereby
irrevocably waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Subscription Agreement and/or the other Sale Documents and brought in any
such court, any claim that Subscriber is not subject personally to the
jurisdiction of the above named courts, that Subscriber’s property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.

 

(f) Indemnification Generally.

 

(i) The Company, on the one hand, and the Subscriber, on the other hand (each an
“Indemnifying Party”), shall indemnify the other from and against any and all
losses, damages, liabilities, claims, charges, actions, proceedings, demands,
judgments, settlement costs and expenses of any nature whatsoever (including,
without limitation, reasonable attorneys’ fees and expenses) resulting from any
breach of a representation and warranty, covenant or agreement by the
Indemnifying Party and all claims, charges, actions or proceedings incident to
or arising out of the foregoing.

 

(ii) Indemnification Procedures. Each person entitled to indemnification under
this Section 5 (an “Indemnified Party”) shall give notice as promptly as
reasonably practicable to each party required to provide indemnification under
this Section 5 of any action commenced against or by it in respect of which
indemnity may be sought hereunder, but failure to so notify an Indemnifying
Party shall not release such Indemnifying Party from any liability that it may
have, otherwise than on account of this indemnity agreement so long as such
failure shall not have materially prejudiced the position of the Indemnifying
Party. Upon such notification, the Indemnifying Party shall assume the defense
of such action if it is a claim brought by a third party, and, if and after such
assumption, the Indemnifying Party shall not be entitled to reimbursement of any
expenses incurred by it in connection with such action except as described
below. In any such action, any Indemnified Party shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (A) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the contrary, or (B) the named
parties in any such action (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
or conflicting interests between them. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which shall not be unreasonably withheld or delayed by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any loss, damage or liability by reason of such settlement or judgment.

 

(g) Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and facsimile numbers (or to such other addresses or
facsimile numbers which such party shall subsequently designate in writing to
the other party):

 
 



(i) if to the Company:

[REDACTED]

 

(ii) If to Subscriber, to the address set forth next to its name on the
signature page hereto.

 

(h) Entire Agreement. This Subscription Agreement (including the exhibits
attached hereto) and other Sale Documents delivered at the Closing pursuant
hereto, contain the entire understanding of the parties in respect of its
subject matter and supersedes all prior agreements and understandings between or
among the parties with respect to such subject matter. The exhibits constitute a
part hereof as though set forth in full above.

 

(i) Amendment; Waiver. This Subscription Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
both parties. No failure to exercise and no delay in exercising, any right,
power or privilege under this Subscription Agreement shall operate as a waiver,
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude the exercise of any other right, power or privilege. No
waiver of any breach of any provision shall be deemed to be a waiver of any
proceeding or succeeding breach of the same or any other provision, nor shall
any waiver be implied from any course of dealing between the parties. No
extension of time for performance of any obligations or other acts hereunder or
under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts. The rights and remedies
of the parties under this Subscription Agreement are in addition to all other
rights and remedies, at law or equity, that they may have against each other.

 

 
 



INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL

 

OMNIBUS SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

TO PURCHASE SAFETY QUICK LIGHTING & FAN CORP.’S COMMON STOCK

 



DOLLAR AMOUNT INVESTED: US $       NUMBER OF SHARES SUBSCRIBED FOR:        
AMOUNT INVESTED TO BE SENT VIA:   [ ] Check (enclosed) [ ] Wire       NAME IN
WHICH THE SECURITIES SHOULD BE ISSUED:  

  

     





 

SUBSCRIBER ADDRESS INFORMATION:

For individual subscribers this address should be the Subscriber’s primary legal
residence. For entities other than individual subscribers, please provide
address information for the entities primary place of business. Information
regarding a joint subscriber should be included in the column at right.

 

  Legal Address   Legal Addess   City, State and Zip Code   City, State and Zip
Code   Tax ID (EIN, SSN, or ITIN)   Tax ID (EIN, SSN, or ITIN)   Telephone
Number/ Facsimile Number   Telephone Number/ Facsimile Number   Email Address  
Email Address



 

ALTERNATE ADDRESS INFORMATION:

Please enter an alternate address if you wish to receive correspondence at an
address other than the address listed above.

  

      Alternative Address for Correspondence   Alternative Address for
Correspondence       City, State, and Zip   City, State, and Zip       Other
(telephone, fax, email)   Other (telephone, fax, email)



 



AGREED AND SUBSCRIBED   AGREED AND SUBSCRIBED       Date:     Date:          
Subscriber:     SAFETY QUICK LIGHTING & FANS CORP.           By:     By:        
   John P. Campi Name:       Chief Executive Officer            Title:        





 
 

CERTIFICATE OF SIGNATORY

 

(To be completed if the Securities are

being subscribed for by an entity)

  

I,________________________, am the_______________________________ of
_______________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Subscription Agreement and to purchase and
hold the Securities, and certify further that the Securities Subscription
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ____ day of __________, 2016.

 

______________________________________

(Signature)

 

